DETAILED ACTION

This action is in response to the election of Species 1 filed on 5/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 5/14/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 18-19, 27-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (US 2015/0236598).  	Regarding claim 1, Krueger et al. discloses (see fig. 3 and 6) a power supply apparatus comprising: a transformer (300) having a primary winding and a secondary winding (301 and 302); a switching part (304) connected to the primary winding of the transformer (304 connected to 301); and a control unit (309) configured to control switching an operation of the switching part element (output from 309 to control 304), wherein the control unit controls the operation of the switching part so that the operation has a first period (see fig. 6, period C to D) in which a switching frequency of the switching part is to be varied within a predetermined amount (varying frequency between maximum frequency curve. See paragraph 0040) with reference to a reference switching frequency (variation between C to D in comparison to period A to B, which is constant), and a second period in which the switching frequency is a constant frequency (A to B period which has a constant frequency). 	Regarding claims 16 and 28, Krueger et al. discloses (see fig. 3 and 6) that the control unit (309, 312) controls the operation of the switching part (output from 309 to control 304) so that the switching frequency varies with a predetermined frequency in the first period (switching frequency varying within period C to D)..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2015/0236598) in view of Hari et al. (US 2016/0344293). 	Regarding claims 17 and 29, Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) controls the operation of the switching part (output from 309 to control 304) so that the switching frequency of the switching part is to be periodically varied with a large frequency larger than the reference switching frequency (frequency varied in C to D is larger than the frequency in A to B). 	Krueger et al. does not disclose that that control unit control the operation of the switching part so that the switching frequency of the switching part to be periodically varied with a smaller frequency smaller than the reference switching frequency, with . 
Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2015/0236598) in view of Choi (US 2012/0161514). 	Regarding claims 20 and 31, Krueger et al. does not disclose that the switching part includes a first switching element connected in series to the primary winding of the transformer, a second switching element connected in parallel to the primary winding of the transformer, and a capacitor connected in series to the second switching element and connected along with the second switching element in parallel to the primary winding of the transformer, wherein the control unit is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element 3 48360883-v1before and after a dead time during which the first switching element . 
Claims 21-22, 24-25, 32-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598). 	Regarding claim 21, Uchiyama discloses (see fig. 4A-4B) an image forming apparatus comprising: an image forming unit (see 4B) configured to form an image on a .  	
Claims 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598) and Hari et al. (US 2016/0344293). 	Regarding claims 23 and 34, Uchiyama does not disclose that the control unit controls the operation of the switching part so that the switching frequency of the switching part is to be periodically varied with a large frequency larger than the reference switching frequency and a smaller frequency smaller than the reference switching frequency, with reference to the reference switching frequency. 	Krueger et al. discloses (see fig. 3 and 6) that the control unit (309) controls the operation of the switching part (output from 309 to control 304) so that the switching frequency of the switching part is to be periodically varied with a large frequency larger than the reference switching frequency (frequency varied in C to D is larger than the frequency in A to B). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Uchiyama to include the features of Krueger et al. because it’s used as a means to reduce potential switching losses and variations in an output, thus increasing operational efficiencies.   	Hari et al. discloses (see fig. 1 and 2) that a control unit (160) controls the operation of a switching part (106 controlling 141) so that a switching frequency of the switching part to be periodically varied with a smaller frequency smaller than a reference switching frequency, with reference to the reference switching frequency (see . 
Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2015/0147080) in view of Krueger et al. (US 2015/0236598) and Choi (US 2012/0161514). 	Regarding claims 26 and 36, Uchiyama does not disclose that the switching part includes a first switching element connected in series to the primary winding of the transformer, a second switching element connected in parallel to the primary winding of the transformer, and a capacitor connected in series to the second switching element and connected along with the second switching element in parallel to the primary winding of the transformer, wherein the control unit is configured to perform switching operation of alternately turning on or off the first switching element and the second switching element before and after a dead time during which the first switching element and the second switching element are both turned off. 	Choi discloses (see fig. 5) a switching part includes a first switching element (S1) connected in series to a primary winding of a transformer (series connection of S1 and primary winding of T), a second switching element (S2) connected in parallel to the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Takahashi et al. (US 2019/0190391) discloses a switching power supply device and semiconductor device. 	Lombardo et al. (US 2009/0086513) discloses a control method and device for switching power supplies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.